DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	A sink with a particular shape made of a mixture of a polymer binder and filler particles
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 10-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 10, the limitation “the binder comprises a monomer and a polymer dissolved therein” is unclear because claim 1 recites “polymeric binder”. The polymeric binder would not contain monomer.
	Claim 10 appears to be claiming the process of producing the polymeric binder and should be described accordingly.
	In reference to claims 12-17, the claims are rejected similarly to claim 10.
	Applicant is reminded the naming conventions for polymeric materials are not consistent with standard grammar. For example, polyethylene does not contain ethylene. It would be improper to state that an object consisting of plastic contains ethylene. Similarly, in claims 10-17, the recitation that the finished product contains monomers is improper.
	In reference to claims 8, 9, 14, 17, 19, and 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In reference to claims 15, 16, the phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In reference to claim 20, the term “a side ratio of length to width of 1.0 to 1000 (length:width of the individual particles)” is unclear as to whether this means
the ratio varies from 1-1000
the ratio is length of 1 to a width of 1000
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichenberger (US 20080132607 A1) and in view of Booth (US 20120222211 A1).
	In reference to claim 1-9, Reichenberger discloses a sink with a shape made of a mixture of a polymer binder and filler particles (Fig 3 and Claim 1).
	Reichenberger does not show the same sink as claimed, however, the design of the sink is a matter of design choice and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, sinks, Booth discloses a sink as claimed (See Fig 16 and Fig 1).
The combination would be achievable by changing the shape of the sink. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the sink to be shaped as claimed. 

A person having ordinary skill in the art would have been specifically motivated to configure the sink to be shaped as claimed in order to achieve the simple substitution of one known element for another to obtain predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; or apply design incentives or other market forces from either the same field or a different one that are predictable to one of ordinary skill in the art.
	In reference to claim 10 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the binder comprises a monomer and a polymer dissolved therein (“binder solution (5) having a monomer and a polymer dissolved therein” [Claim 1])
In reference to claim 11 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the monomer is methyl methacrylate and the polymer is polymethylmethacrylate (“binder solution has a mixture of methyl methacrylate and polymethyl methacrylate” [P0014])
In reference to claim 12 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the binder comprises a crosslinker, especially trimethylolpropane trimethacrylate (“crosslinking agents are preferred, in particular trimethylol propane trimethacrylate” [P0013])
In reference to claim 13 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein it at least is composed of:
(a) one or more mono- and one or more polyfunctional acrylic and/or methacrylic biomonomers of vegetable or animal origin, (“binder solution has a mixture of methyl methacrylate and polymethyl methacrylate” [P0014])
(b) one or more polymers or copolymers selected from polyacrylates, polymethacrylates, polyols, polyesters made from recycled material or of vegetable or animal origin, (“binder solution has a mixture of methyl methacrylate and polymethyl methacrylate” [P0014])
(c) inorganic filler particles of natural origin (“inorganic particulate filler” [Claim 1]), wherein 
the proportion of inorganic filler particles is 44-89% by weight (“the proportion of the particulate inorganic filler (3) is between 55 and 85% by weight” [Claim 10]).
the proportion of the mono- and polyfunctional acrylic and methacrylic biomonomer(s) is 10-40% by weight,  
the proportion of the polymer(s) or copolymer(s) is 1-16% by weight and (“the ratio of the proportions by weight of the polymer to the monomer in the binder solution (5) is between 1:1 and 1:10” [Claim 8])
If mixture = cured polymer binder + filler and filler is between 55 and 85% by weight; and binder = monomer + polymer and polymer:monomer is between 1:1 and 1:10. This this meets the claim (Note, including the crosslinking agent is neglected above for simplicity, but would not change the outcome). 
	The origin of ingredients is a process limitation.
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
In reference to claim 14 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the weight ratio of monofunctional biomonomers to polyfunctional biomonomers is 2:1 to 80:1, preferably 4:1 to 70:1, especially 5:1 to 60:1 (“the ratio of the proportions by weight of the polymer to the monomer in the binder solution (5) is between 1:1 and 1:10” [Claim 8]).
In reference to claim 15 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein monofunctional biomonomers(s) is/are selected from biobased acrylates, namely n-butyl acrylate, methyl acrylate, ethyl acrylate, tert-butyl acrylate, isobutyl acrylate, isodecyl acrylate, dihydrodicyclopentadienyl acrylate, ethyldiglycol acrylate, heptadecyl acrylate, 4-hydroxybutyl acrylate, 2-hydroxyethyl acrylate, hydroxyethylcaprolactone acrylate, polycaprolactone acrylate, hydroxypropyl acrylate, lauryl acrylate, stearyl acrylate, tertiobutyl acrylate, 2-(2-ethoxy)ethyl acrylate, tetrahydrofurfuryl acrylate, 2-phenoxyethyl acrylate, ethoxylated 4-phenyl acrylate, trimethylcyclohexyl acrylate, octyldecyl acrylate, tridecyl acrylate, ethoxylated 4-nonylphenolacrylate, isobornyl acrylate, cyclic trimethylolpropane formal acrylate, ethoxylated 4-lauryl acrylate, polyester acrylate, stearyl acrylate, hyperbranched polyester acrylate, melamine acrylate, silicone acrylate, epoxy acrylate, and from biobased methacrylates, namely methyl methacrylate, ethyl methacrylate, n-butyl methacrylate, isobutyl methacrylate, tert-butyl methacrylate, behenyl methacrylate, ehenyl polyethylene glycol methacrylate, cyclohexyl methacrylate, isodecyl methacrylate, 2-ethylhexyl methacrylate, lauryl methacrylate, stearyl methacrylate, stearyl polyethylene glycol methacrylate, isotridecyl methacrylate, ureido methacrylate, tetrahydrofurfuryl methacrylate, phenoxyethyl methacrylate, 3,3,5-trimethylcyclohexanol methacrylate, isobornyl methacrylate, methoxy polyethylene glycol methacrylate, glycedyl methacrylate, hexylethyl methacrylate, glycerol formal methacrylate, lauryltetradecyl methacrylate, C17,4 methacrylate (“methyl methacrylate” [P0014]).
In reference to claim 16 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the polyfunctional biomonomer(s) is/are selected from biobased acrylates, namely hexanediol 1,6-diacrylate, polyethylene glycol diacrylate, tetraethylene glycol diacrylate, tripropylene glycol diacrylate, polybutadiene diacrylate, 3-methylpentane-1,5-diol diacrylate, ethoxylated bisphenol A diacrylate, dipropylene glycol diacrylate, ethoxylated hexanediol diacrylate, decane-1,10-diol diacrylate, esterdiol diacrylate, alkoxylated diacrylate, tricyclodecanedimethanol diacrylate, propoxylated neopentyl glycol diacrylate, pentaerythritol tetraacrylate, trimethylolpropane triacrylate, ditrimethylolpropane tetraacrylate, tris(2-hydroxyethyl)isocyanurate triacrylate, dipentaerythritol pentaacrylate, ethoxylated trimethylolpropane triacrylate, pentaerythritol triacrylate, propoxylated trimethylolpropane triacrylate, ethoxylated pentaerythritol tetraacrylate, propoxylated glyceryl triacrylate, aliphatic urethane diacrylate, aliphatic urethane hexaacrylate, aliphatic urethane triacrylate, aromatic urethane diacrylate, aromatic urethane triacrylate, aromatic urethane hexaacrylate, polyester hexaacrylate, epoxidized soya oil diacrylate, and from the biobased polyfunctional methacrylates, namely triethylene glycol dimethacrylate, ethylene glycol dimethacrylate, polyethylene glycol dimethacrylate, butane-1,4-diol dimethacrylate, diethylene glycol dimethacrylate, hexane-1,6-diol dimethacrylate, decane-1,10-diol dimethacrylate, 1,3-butylene glycol dimethacrylate, ethoxylated bisphenol A dimethacrylate, tricyclodecanedimethanol dimethacrylate, trimethylolpropane trimethacrylate, (“ polymethyl methacrylate” [P0014]).
In reference to claim 17 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the weight ratio of mono- and polyfunctional acrylate and methacrylates to the polymer(s) or copolymer(s) is 90:10 to 60:40, preferably 85:15 to 70:30 (“the ratio of the proportions by weight of the polymer to the monomer in the binder solution (5) is between 1:1 and 1:10” [Claim 8]).
In reference to claim 18 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the inorganic filler particles are selected from SiO2, Al2O3, TiO2, ZrO2, Fe2O3, ZnO, Cr2O5, SiC, CaCO3, quartz sand, quartz flour, carbon, metals or metal alloys (“sand” [P0016])
In reference to claim 19 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the inorganic filler particles have a particle size of 0.010 to 8000 μm, preferably 0.05 to 3000 μm, and especially 0.1 to 1300 μm (“fillers on the order of 100 and 200 μm” [P0063]).
In reference to claim 20 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the inorganic filler particles have a side ratio of length to width of 1.0 to 1000 (length:width of the individual particles) (Fig 7)
In reference to claim 21 the cited prior art discloses the invention as in claim 1.
Reichenberger further discloses wherein the proportion by mass of the filler particles based on the mass of the casting is between 40-85%, especially between 60-80%, preferably between 65-75% (“the proportion of the particulate inorganic filler (3) is between 55 and 85% by weight, in particular between 60 and 80% by weight and preferably between 65 and 75% by weight, each relative to the reaction mixture” [Claim 10]).
	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US D926947 S) in view of Reichenberger (US 20080132607 A1).
	In reference to claim 1-9, Lind discloses a sink comprising a basin having a base, a rear wall, a front wall and two interconnecting side walls, and also a circumferential rim that extends to the side of the basin and consists of flat rim sections that extend in a straight line from the lateral edges of the rear wall, the side walls and the front wall, …, wherein a skirt that surpasses the height of the front wall at least in sections adjoins at least the rim section of the front wall, and its outer face extends at right angles from the outer face of the rim section and in a straight line up to the end thereof (see Figures)
	Ling does not disclose that the sink is made of a polymer binder and filler particles.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, sink manufacturing, Reichenberger discloses that sinks can be manufactured from a mixture of a polymer binder and filler particles (Fig 3 and Claim 1).
The combination would be achievable by making the sink using the method taught by Reichenberger.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the sink to be made of polymer binder and filler particles as claimed.
A person having ordinary skill in the art would have been specifically motivated to make the sink using the method taught by Reichenberger in order to combine prior art elements according to known methods to yield predictable results; or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744